9/1112015 4:14PM SCANNED

•
    .
         e
         CASE No. 366-81078-2014             COUNTS I & II                      INCIDENTNOJrRN: 922962652X/AOOI & 0001

    THESTATEOFTEXAS                                                §              IN THE 366TH JUDICIAl.  FILED IN
                                                                   §                               5th COURT OF APPEALS
    v.                                                             §              DISTRICT COl'RT      DALLAS, TEXAS
                                                                   §                               9/17/2015 1:42:36 PM
    WILLIAM CHAD COLEMAN                                           §              COLLIN COUNTY, TEXAS LISA MATZ
                                                                   §                                       Clerk
    STATE IDNO.: TX07418051                                        §
                                               JUDGMENT OF CONVICTION BY COliRT

    Judge Presiding:     HON, RAY WHELESS                             Date Judgment
                                                                                             8/512015
                                                                      Entered:
                                                                      Attorney for
    Attorney for State: LINDSEY WYNNE                                                        QUINTON G. PELLEY
                                                                      Defendant:
    Offense for which Defendant Convicted:
    CREDIT CARD OR DEBIT CARD ABUSE
    Chaming Instrument:                                               Statute for Offense:
    INDICTMENT                                                        32.31 Penal Code
    Date of Offense:
    2/S/2014
    Degree of Offense:                                                Plea to Offense:
    STATE JAIL FEWNY                                                  GUILTY

    Verdict of Court:                                                 Findings on Deadly Weapon:
    GUILTY                                                            N/A
                                                             Plea to 2"" Enhancement/Habitual
    Plea to I" Enhancement
                                      N/A                    Paragraph:                                  N/A
    Paragraph:
    Findings qn I • Enhancement                                              01
                                                             Findings on 2
    Paragraph:                        N/A                    Enhancement/Habitual Paragraph:             N/A

    Punished Assessed by:                      Date Sentence lmoosed:                         Date Sentence to Commence:
    JURY                                       8/5/2015                                       8/5/2015

    Punishment and Place     TWO (2.) YEARS STATE JAIL DIVISION, TDCJ
    of Confinement:
                                              Restitution Payable to:
                                      Court Costs:     Restitution:
    $5,000.00             $ ~t. 00 $ 0.00
                                                 VICTIM (see below)         0                            0   AGENCY/AGENT {see
                                              below)
    THE CONFINEMENT ORDERED SHALL RUN CONCURRENTLY.
    THE FINE ORDERED SHALL RUN CONCURRENTLY.

    0 SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION
    FOR

    Sex OITender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62.
    The age of the victim at the time of the offense was N/A years.
                   If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
                   From 04-16-14 to 08-05-15 From _ _ to _ _ From _ _ to _ _
    Time           From _ _ to _ _               From _ _ to _ _ From _ _ to _ _
    Credited:
                   If Defendant is to serve sentence in county jail or is given credit toward fine and costs. enter days credited
                   ~
•

                   N/A DAYS        NOTES: N/A



    AU pertinent lnrormatlon, names and assessments indicated above are incorporated into the language oftbe judgment
    below by reference.

            This cause was called for trial in Collin County, Texas. The State appeared liy her District Attorney.


        Defendant appeared in person with Counsel.
    0   Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.

             It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
    instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was
    read to the jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it of record.

            The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to
    determine the guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court. the
    jury delivered its verdict in the presence of Defendant and defense counsel, if any.

            The Court received the verdict and ORDERED it entered upon the minutes of the Court.

    Punish e t sessed Ju I Court No electi n                       o e
         Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence
    relative to the question of punishment. The Court charged the jury and it retired to consider the question of punishment After
    due deliberation, the jury was brought into Court,.and, in open court, it returned its verdict as indicated above.
    0 Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of
    punishment, the Court assessed Defendant's punishment as indicated above.
    0 No Election. Defendant did not file a written election as to whether the judge orjury should assess punishment. After
    hearing evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.

            The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that
    Defendant is GUlLTV of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done
    aecording to the applicable provisions ofTEX. CODE CRIM. PROC. art. 42.12 § 9.
             The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court
    costs, and restitution as indicated above.

    Punishm nt 0 lions select one
         Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or .
    the Sheriff of this County to take, safely convey, and deliver Defendant to the Director, State Jail Division, TDCJ. The
    Court ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant
    remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court
    ORDERS that upon release from confinement, Defendant proceed immediately to the Collin County District Clerk. Once
    there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines. court costs. and
    restitution as ordered by the Court above.
    0 County Jail-Confinement i Confinement In Lieu of Payment; The Court ORDERS Defendant immediately
    committed to the custody of the Sheriff of Collin County, Texas on the date the sentence is to commence. Defendant shall be
    confined in the Collin County Jail for the period indicated above. The Court ORDERS that upon release from confinement,
     Defendant shall proceed immediately to the Collin County District Clerk. Once there, the Court ORDERS Defendant to pay,
    or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
''   E ecutlon I Sus nsion of Sentence , select one
        ' ,The Court ORDERS Defendarit's sentence EXECVTED.
     EJ The Court ORDERS Defen~t's sentenCe of !=Qnfinement SUSPENDED. Tfie Court ORDERS Defendant placed on
     community supervision for !he _a~juqged period(above) so long as Defendant ·abides by and daes n~t violate the terms and
     conditions (!fcom.inuhity supei:vision. The order setting forth the terms and conditions ofcommunity supervision is
     incoiparated into this'judgment by reference.

              The Court ORilERS.tliat Defendant is given.credit noted above on this sentence for the time spent incarcerated.

              Following the disposition of this cause, the defendant's fingerprints were, in open court,. placed upon a Judgment
     Certificate of. Defendant's Prints. Said Certificate is attached hereto and is incorporated by reference as a part of this
     Judgment.

              Furthenilore, the foUmvlng special findings or orders app!v:



                                                                                                9/4/15
                                                               Signed on the            day of _ _ _ _ _ _, 2015



                                                               Judge
                                                                         tfJ
                                                                       Pres~ CPJ.(
                                                                                            t;JaWVY
                                                               PRINTED NAME
                                                               If sitting for Presiding :Judge




     Clerk: